IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,717-02


                   EX PARTE FREDYS ALBERTO CERRITOS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1243158-A IN THE 262ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance with intent to deliver and sentenced to fifteen years’ imprisonment. He did not

appeal his conviction.

        Applicant contends, among other things, that trial counsel failed to file a notice of appeal.

We remanded this application to the trial court for further findings of fact and conclusions of law.

The trial court has determined that counsel failed to file a notice of appeal. We find that Applicant

is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in cause
                                                                                                      2

number 1243158 from the 262nd District Court of Harris County. Applicant is ordered returned to

that time at which he may give a written notice of appeal so that he may then, with the aid of counsel,

obtain a meaningful appeal. Within ten days of the issuance of this opinion, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and wishes to be represented by

counsel, the trial court shall immediately appoint an attorney to represent Applicant on direct appeal.

All time limits shall be calculated as if the sentence had been imposed on the date on which the

mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must

take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues. Applicant’s remaining claims are dismissed. Ex parte Torres, 943
S.W.2d 469 (Tex. Crim. App. 1997).

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 23, 2013
Do not publish